

117 HR 5133 IH: Transparency in Reporting for an Accurate Count of Combat Equipment (TRACCE) Act
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5133IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Crow (for himself and Mr. C. Scott Franklin of Florida) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require an annual report on missing, lost, and stolen weapons, large amounts of ammunition, destructive devices, and explosive material, and for other purposes.1.Short titleThis Act may be cited as the Transparency in Reporting for an Accurate Count of Combat Equipment (TRACCE) Act.2.Annual report on missing, lost, and stolen weapons, large amounts of ammunition, destructive devices, and explosive material(a)In generalSection 2722 of title 10, United States Code, is amended—(1)in the section heading, by striking report to the Secretary of the Treasury and inserting reporting requirements;(2)in subsection (a), by inserting and the Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives after Secretary of the Treasury;(3)by redesignating subsection (c) as subsection (d); and(4)by inserting after subsection (b) the following new subsection (c):(c)Annual reportNot later than December 31 each year, the Secretary shall submit to the congressional defense committees a report that includes, for the preceding year—(1)all instances of missing, lost, or stolen weapons, large amounts of ammunition, destructive devices, or explosive material from the stocks of the Department of Defense;(2)for each item identified under paragraph (1), the type, quantity, and serial number, broken down by armed force and component; and(3)such other information as the Secretary determines appropriate..(b)Clerical amendmentThe table of sections at the beginning of chapter 161 of such title is amended by striking the item relating to section 2722 and inserting the following new item:2722. Theft or loss of ammunition, destructive devices, and explosives reporting requirements..